DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 22 April 2022.  In view of this communication and the amendment concurrently filed: claims 1-8 were previously pending; claims 9-10 were added by the amendment; and thus, claims 1-10 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 22 April 2022, have been fully considered and are persuasive.
The Applicant’s first argument (page 8 of the Remarks) states that the title has been amended as previously suggested.  Since the new title is clearly indicative of the claimed invention, the previous ground of objection thereto has been withdrawn.
The Applicant’s second argument (pages 8-10 of the Remarks) states that claim 1 has been amended to recite details of the rotor, including three distinct core plates having inner-side, middle, and outer-side slits, and that the prior art does not disclose such a rotor.  Further, the argument states that, due to the arrangement of the coolant jacket in Bradfield, it would not have been obvious to modify the previously applied references to contain such a rotor.  This argument is persuasive and the previous grounds of rejection under 35 U.S.C. 103 have been withdrawn.
The Applicant’s third argument (page 10 of the Remarks) states that new claims 9-10 are allowable by virtue of their dependency on claim 1.  This argument is also persuasive, and the application is now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-10 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a rotating electrical machine, comprising: 
a rotor including a rotor core and a rotor shaft, the rotor core comprising a plurality of annular shaped rotor core plates including:
a first rotor core plate being free of slits, 
a second rotor core plate including a rotor inner-side slit extending in a radial direction from an inner circumferential edge of the second rotor plate so as to open inward in the radial direction and a rotor outer-side slit extending in the radial direction from an outer circumferential edge of the second rotor plate so as to open outward in the radial direction, and 
a third rotor core plate including a rotor middle slit extending in the radial direction with a first end of the rotor middle slit overlapping an outer end of the rotor inner-side slit and a second end of the rotor middle slit overlapping an inner end of the rotor outer-side slit, the first and second ends of the rotor middle slit free of reaching an inner circumferential edge or an outer circumferential edge of the third rotor core plate, 
the rotor inner-side slit, the rotor outer-side slit, and the rotor middle slit providing an in-rotor-core channel that connects an inner circumferential face of the rotor core and an outer circumferential face of the rotor core, the in-rotor-core channel including a discharge port that discharges coolant is provided on an from the outer circumferential face of the rotor core, the coolant being provided to the in-rotor-core channel from an in-shaft channel disposed in the rotor shaft; 
a stator core including an annular or cylindrical yoke, and teeth arranged on an inner circumferential face of the yoke in a circumferential direction with the spaces, the stator core being disposed encompassing an outer circumference of the rotor, with a slot-wall-face channel being provided on a wall face of the stator core defining a slot disposed between the teeth that are adjacent in the circumferential direction, the slot-wall-face channel being configured to open as to the slot for the coolant to flow through; 
coils wound on the teeth; and 
an insulating sheet disposed in the slot and interposed between the stator core and the coil, the insulating sheet being configured with at least part of the slot-wall-face channel open as to the coil.
The previously applied prior art discloses the stator structure as recited above, and certain aspects of the rotor structure are disclosed by the prior art.  For example, Fubuki (previously cited) discloses a rotor shaft containing an in-shaft channel while Lenz (previously cited) discloses a rotor core having core plates with various inner- and outer-side slits for passage of a coolant.  However, no motivation is found for combining these teachings of specific rotor passages with the teachings of the specific stator slot-wall-face channel as recited in claim 1.  Therefore, the claimed invention is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834